DETAILED ACTION
The response filed on 08/12/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6 and 9 are amended.
Claims 2, 7 and 8 are cancelled.
New claims 10-15 are added.
Claims 1, 3-6 and 9-15 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Todd A. Vaughn (Reg. No. 52,319) on 6 September 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Please amend claims 1, 6 and 9, and cancel claims 10-15 as follows:
1.	(Currently Amended) A device in population of devices arranged spaced apart within an area on earth, and which are to transmit data to a low earth orbit (LEO) satellite orbiting earth, said LEO satellite to receive signals from said population of devices, said signals including the data in data packages, the device comprising:
a transmitter configured to transmit a signal that is part of said signals;
a data processor and a computer program which, when executing on said data processor, is to: calculate a relative speed of the LEO satellite with respect to the device, calculate a Doppler shift based upon trajectory data of said LEO satellite, modify said signal to thereby compensate for the Doppler shift of said signal that results from said LEO satellite and said population of devices travelling with respect to one another, use said trajectory data of said LEO satellite and use a relative position of said device to said LEO satellite to reduce transmission power by only transmitting the signal when said LEO satellite is either moving towards said population of devices or moving away from said population of devices, and set said transmitter to modify a frequency of transmission of said signal to correct said Doppler shift based upon a position of said LEO satellite and the calculated relative speed of said LEO satellite at a reception of said signal by said LEO satellite, 
wherein, in response to calculating a positive Doppler shift, said computer program is configured to compensate for the Doppler shift of said signal by transmitting the signal at a lower frequency than its origin frequency, and
wherein, in response to calculating a negative Doppler shift, said computer program is configured to compensate for the Doppler shift of said signal by transmitting the signal at a higher frequency than its origin frequency.

6.	(Currently Amended) A method for transmitting a part of data to a low earth orbit (LEO) satellite orbiting earth, the method comprising:
transmitting, via a device arranged on earth and which includes trajectory data of said LEO satellite, a signal to said LEO satellite, said device forming part of a population of devices that are arranged spaced apart within an area on earth, and said LEO satellite and said population of devices are configured to travel with respect to one another, wherein said signal forms part of signals transmitted by said population of devices, and includes signal data in data packages that is at least part of said data;
calculating a relative speed of the LEO satellite with respect to the device;
calculating, via said device, a Doppler shift based upon said trajectory data;
modifying, via said device, said signal to thereby compensate a Doppler shift of said signal that results from said LEO satellite and said population of devices travelling with respect to one another;
reducing transmission power by transmitting, using said trajectory data of said LEO satellite and using a relative position of said device to said LEO satellite, only when said LEO satellite is either moving towards said population of devices or moving away from said population of devices; and
modify a frequency of transmission of said signal to correct said Doppler shift based upon a position of said LEO satellite and the calculated relative speed of said LEO satellite at a reception of said signal by said LEO satellite,
wherein, in response to calculating a positive Doppler shift, compensating for the Doppler shift of said signal comprises transmitting the signal at a lower frequency than its origin frequency, and
wherein, in response to calculating a negative Doppler shift, compensating for the Doppler shift of said signal comprises transmitting the signal at a higher frequency than its origin frequency.

9.	(Currently Amended) A non-transitory computer program product for transmitting part of data from a device to a low earth orbit (LEO) satellite orbiting earth, said device forming part of a population of devices arranged spaced apart within an area on earth and includes trajectory data of said LEO satellite, said population of devices and said LEO satellite travelling with respect to one another, and said population of devices configured to transmit data to said LEO satellite while said LEO satellite is orbiting earth, wherein said non-transitory computer program product, when executing on a data processor on said device, is to:
transmit, a signal to said LEO satellite, said signal forming part of signals transmitted by devices in said population of devices, said signal including signal data in data packages that is at least part of said part of data;
calculate a relative speed of the LEO satellite with respect to the device;
calculate a Doppler shift based upon said trajectory data;
modify said signal to thereby compensate a Doppler shift of said signal that results from said LEO satellite and said population of devices travelling with respect to one another;
reduce transmission power by transmitting, using said trajectory data of said LEO satellite and using a relative position of said device to said LEO satellite, only when said LEO satellite is either moving towards said population of devices or moving away from said population of devices; and
modify a frequency of transmission of said signal to correct said Doppler shift based upon a position of said LEO satellite and the calculated relative speed of said LEO satellite at a reception of said signal by said LEO satellite,
wherein, in response to calculating a positive Doppler shift, compensating for the Doppler shift of said signal comprises transmitting the signal at a lower frequency than its origin frequency, and
wherein, in response to calculating a negative Doppler shift, compensating for the Doppler shift of said signal comprises transmitting the signal at a higher frequency than its origin frequency.

	10-15.	(Cancelled).

Response to Arguments
Applicant’s Remarks (on page 6), filed 08/12/2022, regarding 35 U.S.C. §112 Rejection, have been fully considered and the claims have been amended.  Therefore, the 35 U.S.C. §112(a) rejections of claims 1-9 have been withdrawn.
Applicant’s arguments, see Remarks (on page 6-8), filed 08/12/2022, with respect to claims 1, 6 and 9 have been fully considered and are persuasive because independent claims 1, 6 and 9 have been rewritten into independent forms by incorporating dependent claims 10-15 respectively via Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-9 have been withdrawn.  


Allowable Subject Matter
Claims 1, 3-6 and 9 (renumbered as 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6 and 9 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 3-5 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462